 1   THOMAS F. PITARO, ESQ.
     Nevada Bar No. 1332
 2   PITARO & FUMO CHTD.
 3   601 Las Vegas Blvd. South
     Las Vegas, Nevada 89101
 4   (702) 382-9221 (702) 474-4210 fax
     email: kristine.fumolaw@gmail.com
 5   Attorney for Defendant
 6   ARTAVIOUS WRIGHT

 7                                UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
      UNITED STATES OF AMERICA,
11
                                                          Case No. 2:17-CR-00124-8-JAD-GWF
12                   Plaintiff,

13    vs.
14
      ARTAVIOUS WRIGHT,
15
                     Defendant.
16
17
                  STIPULATION AND ORDER MODIFY PRETRIAL RELEASE
18
19          IT IS HEREBY STIPULATED AND AGREED, by and between ROBERT KNIEF,

20   ESQ., Assistant United States Attorney, counsel for the United States of America, and
21
     THOMAS F. PITARO, ESQ., counsel for ARTAVIOUS WRIGHT; that Defendant's pretrial
22
     release conditions be modified as follows:
23
            1.     That Mr. Wright be allowed to travel out of the District of Nevada upon approval
24
25                 and authorization of Pretrial Services.

26          2.     That Mr. Wright must abide by all conditions imposed by Pretrial Services on
27
                   such travel.
28
            3.     That Counsel has spoken to AUSA Robert Knief and he has no objections to

                   modify Defendant Pretrial Release for travel out of Nevada .
                                                    -1-
 1         4.     That Counsel has spoken to Pretrial Officer Bowen and she has no objections to
 2                modify conditions of release for travel.
 3
 4                DATED this 29h day of November, 2018.

 5     /S/                                                   /S/                      .
 6   THOMAS F. PITARO                                    ROBERT KNIEF, ESQ.
      Nevada Bar No. 1332                                Assistant United States Attorney
 7   601 Las Vegas Blvd. South                           501 Las Vegas Blvd. South,
     Las Vegas, Nevada 89101                             Suite 1100
 8   Attorney for Defendant                              Las Vegas, NV 89101
 9   ARTAVIOUS WRIGHT

10
           IT IS SO ORDERED.
11
12
           DATED this 10th day of December, 2018.
13
14
                                                         _______________________________
15                                                       Cam Ferenbach
                                                         United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
